Citation Nr: 1122050	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-03 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The Veteran served on a period of active duty for training from May 1985 to August 1985, and active duty from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2010, the Board remanded the case for further evidentiary development.  In November 2010, the case was remanded again to satisfy a hearing request.  In April 2011, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  After the hearing, the Veteran, through his representative, submitted additional evidence accompanied by a waiver of his right to have this evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  The Veteran was awarded the Bronze Star Medal with Valor for events that occurred in Ad'Duluiyah, Iraq on July 7, 2004, and a claimed stressor is related to these events.  

2.  The Veteran has a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) linked to the claimed stressor events.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  (For purposes of this decision, the Board does not address the recent change in law with respect to the adjudication of claims for service connection for PTSD based on "fear of hostile military or terrorist activity" because the claim can be granted under other existing provisions.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010), as amended by 75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3))). 
Generally, the evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether a veteran "engaged in combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Service department evidence that the veteran engaged in combat or that a veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

Generally, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Analysis

Service records reflect that the Veteran was awarded the Bronze Star Medal with Valor for events that occurred in Ad'Duluiyah, Iraq on July 7, 2004.  Statements of record and testimony presented at the Board hearing indicate one of the Veteran's stressors relates to the events that occurred on July 7, 2004.  Accordingly, the stressor element of the claim for PTSD has been met.

The medical evidence of record shows the Veteran was first seen for psychiatric complaints at the March 2006 VA PTSD examination.  The Veteran reported that his biggest military stressor related to the events that occurred on July 7, 2004.  He also reported on events that occurred on November 9, 2004 in which he was exposed to mortar fire.  He reported various other instances of exposure to improvised explosive devices.  The examiner provided a diagnosis of mood disorder on Axis I.  The examiner maintained that for the most part, the Veteran's symptoms had not caused him clinically significant distress or impairment in his social, occupational, or other important areas of functioning.  The examiner noted that the Veteran's PTSD signs and symptoms had not significantly interfered with his employment abilities.  The examiner concluded that it was less likely as not that the Veteran's current degree of psychological distress was caused by PTSD.  In the following month, an April 2006 VA treatment report shows the Veteran was seen for an initial psychology appointment.  The Veteran reported on the claimed in-service stressors.  K.S., LISW noted an assessment of adjustment disorder.  

Thereafter, in an April 2011 letter, VA psychologist Dr. J.L. reported that the Veteran completed a psychological assessment in December 2010, and as the result of the evaluation, a diagnosis of PTSD, based on in-service "combat related experiences," was provided on Axis I.  Dr. J.L. maintained that the Veteran currently reported symptoms of PTSD at the clinically significant level as measured by the PTSD Check List, administered at the beginning of each individual psychotherapy session.  Supporting VA treatment records dated from January 2011 to April 2011 reflect that Dr. J.L. is one of the Veteran's treating physicians and that the Veteran reported that his most traumatic stressor related to the events of July 7, 2004.  

The foregoing medical evidence shows the Veteran's initial diagnoses of mood disorder and adjustment disorder have been replaced by a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  The PTSD diagnosis is also linked to the July 7, 2004 stressor events.  Accordingly, all three elements necessary to establish service connection for PTSD have been met.  

The Board recognizes that while the Veteran is no longer diagnosed with mood disorder and adjustment disorder, he was diagnosed with these disorders during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability from in-service stressful events.  The chronic mental disability resulting from the in-service stressful events has been clinically identified as PTSD.  As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.


ORDER

Service connection for PTSD is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


